DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 11, 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 19-23 and 34-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ohta (US 2003/0086897 A1, published on May 8, 2003, cited in IDS) (“Ohta” hereunder) in view of Giroud et al. (US 20080286218, published on November 20, 2008) (“Giroud” hereunder) and Desenne et al. (US  20120009138 A1, published on January 12, 2012) (“Desenne” hereunder).

Ohta teaches a cosmetic treatment process comprising applying a hair treating agents in a hair conditioner, either as a rinse-off or leave-on, or in a finishing agent.  The reference teaches that the composition contains at least one surfactants such as anionic surfactants such as sodium lauryl sulphate.  See [0294].   Ohta teaches a cosmetic treatment process comprising applying a hair treating agents in a hair conditioner, either as a rinse-off or leave-on, or in a finishing agent.  Ohta discloses a hair treatment agent comprising sodium cetyl sulfate (9 wt %, C16 anionic surfactant), cetanol (64 wt %) and cetyl palmitate (15 wt %, solid fatty ester).  See Table 6, Example 31.  
The reference teaches that esters provide excellent hair treating effect at lower cost; high fatty esters including isopropyl palmitate, cetyl palmitate, myristyl myristate, etc, among others, are disclosed, which suggests that these can be interchangeably used.  See [0061-0063, 0121].  Using fatty alcohol such as myristyl alcohol, behenyl alcohol, cetanol (cetyl alcohol), etc is suggested.  See [0124, 0294].  
Disenne also discloses a hair conditioning composition comprising a mixture of solid fatty acid esters (myristyl/cetyl stearyl myristate/palmitate/stearate) 1.5 %, a solid fatty alcohol (cetearyl alcohol) 8 wt % and a silicone oil (polydimethylsiloxane) 1.5 wt %.  The reference teaches that conditioners are used on dry hair to impart improved sensory properties (smoothness, etc), See [0010].  The reference teaches that liquid fatty esters are volatile and “result in problems of a greasy feel, of lack of sheen and of stiffened and hard hair.” See [0005].  The preferred non-volatile fatty esters are: myristyl myristate, cetyl myristate, stearyl myristate, myristyl palmitate, cetyl palmitate, stearyl palmitate, myristyl stearate, cetyl stearate, stearyl stearate and their mixtures in the amount of 1-10 wt %.  See [0147-0148].
It would have been obvious to one of ordinary skill in the art before the time of effective filing date of the present application to follow the teachings of Ohta and use cetyl palmitate or similar fatty acid esters, and use the particular non-volatile fatty esters as suggested by Desenne.  The skilled artisan would have been motivated to do so, as Desenne teaches that liquid fatty esters are volatile and result in hard and stiffened hair.  Since Ohta teaches a particular example of a hair conditioning agent comprising cetyl palmitate, a non-volatile fatty acid ester, and also discloses the preferred, non-volatile fatty ester suggested by Desenne, the skilled artisan would have had a reasonable expectation of successfully producing a hair conditioning composition without hair stiffening effects, by combining the teachings of the references. 
         Amended claim 19 also requires that at least one silicone oil present in an amount ranging from 0.5 to 5 wt%.  Example 31 contains methylphenyl polysiloxane in an amount of 0.1 wt %.  The reference also teaches that “by adding silicones, hair treating effects such as vanishing ability, well spread of cream, setting ability and feeling effect (luster, smooth feel, slightly oily feel etc) may be more excellent, and further, flaking may be kept [sic] down.” See [0231].  Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05. In this case, in view of the teaching of the specific hair conditioning properties of silicones, increasing the amount of methylphenyl polysiloxane in Example 31 to obtained fortified hair conditioning effects (smooth feel, luster, ect) would have been obvious; Finding a suitable concentration range of the silicone to obtain such conditioning effects by routine experimentations would have been well within the ordinary skill in the art.
 
Claim 19 requires that the at least one solid fatty ester is present in an amount ranging from 0.1 to 5 % by weight relative to the total weight of the composition.  
Regarding the concentrations of the anionic surfactant and solid fatty alcohol, the reference teaches that the disclosed hair treatment agents are then blended in hair conditioners in concentration of 1-20 wt %.  See [0078, 0115, 0147]. As for Example 31, since the composition contains 9 wt % of sodium cetyl sulfate and 64 wt % of cetyl alcohol, the final hair conditioner product would contain 0.09-1.8 wt % of the anionic surfactant and 0.64-12.8wt % of the fatty alcohol; the concentration range overlap with the presently claimed range.
In fact, Ohta Example 37 contains 5 wt % of Example 31 in an aqueous carrier.  Such composition would contain 0.45 % of the anionic surfactant; 3.2 of the solid fatty alcohol; and 0.75% of the solid fatty acid ester. 
Claim 19 also requires that the composition applied to sensitized hair. 
While Ohta generally teaches that the hair treatment agent is blended in a hair conditioner or chemical treating agents, it is obvious that the hair to be treated would include hair in need of such conditioning treatment.  
        Giroud teaches a cosmetic process of conditioning hair, the method comprising applying a hair conditioner is in the form of rinse-out composition before or after dyeing, bleaching, permanent-waving or relaxing the hair.  See [0481].  
It would have been obvious to one of ordinary skill in the art at the time of the present invention to modify the teachings of Ohta and apply the hair conditioning product after dyeing, permanent-waving or relaxing the hair as motivated by Giroud.  Since both references are directed to hair treatment process by applying a hair conditioner, the skilled artisan would have had a reasonable expectation of successfully providing cosmetic conditioning effects to the hair after such chemical treatment.  See instant claims 19 and 20.  
Regarding claims 21-23, Ohta teaches sodium cetyl (C16) sulfate as discussed above. 

Regarding claims 34 and 36, example 152 further contains a nonionic surfactant (polyoxyethylene oleyl ether) and water. Example 31 further contains ethanol and water. 

Regarding claim 35, although Ohta fails to teach cationic polymers, Giroud teaches a cosmetic treatment process comprising applying to hair a conditioning composition comprising cationic polymers, which are preferred hair conditioning agents.  See [0202, 0216-0271].  It would have been obvious to one of ordinary skill in the art at the time of the present invention to modify the teachings of Ohta and add the cationic polymers as motivated by Giroud.  The skilled artisan would have been motivated to do so, as 1) both references teach cosmetic process of hair treatment with conditioning agents; and 2) Giroud teaches using specific cationic polymers as hair conditioning agents. Since the latter further suggest that cationic polymers can be used along with fatty acid esters and/or anionic surfactants, by combining the teachings of the references the skilled artisan would have had a reasonable expectation of successfully treating hair with a stable and improved hair conditioner.   See [0435-0436].  

Response to Arguments
Applicant's arguments filed on May 24, 2022 have been fully considered but they are not persuasive for the reasons stated in Advisory Action dated June 30, 2022. 
Applicant further argues that the combined teachings of the references fail to teach or suggest that the particularly selected solid fatty acid esters contribute to any improved conditioning properties on sensitized hair. In response, examiner respectfully points out that Ohta examples specifically discloses using cetyl palmitate, which is a solid fatty acid ester which is also used by applicant.  Furthermore, as indicated above, Desenne teaches that liquid fatty esters are volatile and results in hard, stiffened hair.  Thus it would have been obvious to one of ordinary skill in the art that using solid fatty esters, particularly those disclosed by Disenne, would be more beneficial. 
Applicant argues that sucrose fatty acid ester Is a comparable solid fatty acid ester, and the declaration filed on November 5, 2021 properly used sucrose stearate to show comparison and unexpected results of the selected solid fatty acid esters of the present claims.  Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (differences in sedative and anticholinergic effects between prior art and claimed antidepressants were not unexpected).  In In re Waymouth, 499 F.2d 1273, 1276, 182 USPQ 290, 293 (CCPA 1974), the court held that unexpected results for a claimed range as compared with the range disclosed in the prior art had been shown by a demonstration of "a marked improvement, over the results achieved under other ratios, as to be classified as a difference in kind, rather than one of degree."   In this case, examiner has given consideration to applicant’s evidence submitted in the declaration filed on November 5, 2021, p. 18, Photograph A.  The photograph shows that the hair (shown on the left) treated with applicant’s invention imparted more combinability than the hair treated with a composition formulated with a sucrose ester.  
In this case, examiner views that the difference in the combability effects shown in Photograph A would be due to the difference in degree.  Examiner respectfully points out that the Ohta invention as whole is particularly directed to hair conditioning agents that are to be blended with chemical hair treating agents to provide conditioning properties.  In view of such specialized utility of the Ohta invention, examiner maintains the position that the disclosed fatty acid esters in Ohta, including the solid fatty acid esters of the present invention, are expected to provide hair conditioning effects on chemically treated, sensitized hair.  As discussed above, Desenne discloses a hair conditioning composition comprising a mixture of solid fatty acid esters (myristyl/cetyl stearyl myristate/palmitate/stearate), which is used to improve sensory properties (smoothness, etc) of dry hair.  See [0010].  Given the teachings or Ohta, and in view of the disclosure of Desenne, it would have been obvious that using the particular solid fatty ester of the present claims in hair conditioning method would yield a favorable result.  

 Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605. The examiner can normally be reached M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GINA C JUSTICE/Primary Examiner, Art Unit 1617